Citation Nr: 1637584	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  15-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to restoration of compensation for posttraumatic stress disorder from December 17, 1958.


REPRESENTATION

Veteran represented by:	Tricia D'Ambrosio-Woodward, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from December 1942 to June 1945, and was awarded a Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2015. A transcript of the hearing is associated with the claims files.

In July 2015 correspondence the Veteran's representative provided an updated mailing address, which should be updated and reflected in all future correspondence. See July 6, 2015 Correspondence.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an October 1958 rating decision, the RO reduced the Veteran's service-connected psychoneurosis, to include anxiety, to a noncompensable rating, effective December 17, 1958. The Veteran did not appeal.

2. No correspondence is of record which may be construed as a formal claim, informal claim, or written intent to file a claim for an increased evaluation between October 1958 and July 2012.

3. In October 2012 the Veteran filed a freestanding claim for entitlement to an earlier effective date, for restoration of compensation for PTSD, from December 17, 1958.


CONCLUSIONS OF LAW

1. The October 1958 rating decision, reducing the Veteran's service-connected psychoneurosis, to include anxiety, to a noncompensable rating is final.  38 U.S.C.A. §§ 7104(b), 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).

2. Restoration of compensation for posttraumatic stress disorder (PTSD) from December 17, 1958 is not warranted. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Prior Remand

The matter was previously before the Board in November 2015, on remand the AOJ was directed to provide the Veteran and his representative with an informal DRO conference and obtain any outstanding VA treatment records. The Veteran was provided with an informal DRO conference in February 2016. VA treatment records from Long Beach VAMC from January 2014 to April 2016 have been associated with the claims file. The Board finds there has been substantial compliance with the November 2015 Board remand. 

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

However, since the application of the law to the undisputed facts is dispositive of the claim for entitlement to restoration of compensation for PTSD from December 17, 1958, no discussion of VA's duties to notify and assist is necessary. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129   (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

III. Earlier Effective Date and Restoration of Compensation

Generally, the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. The effective date of an award of compensation for an increased rating will be the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(b)(2)  (2014); see also 38 U.S.C.A. § 5110(a) (West 2014); Sears  v. Principi, 16 Vet. App. 244 (2002).

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. See 38 C.F.R. § 3.156(b) (2015).

The Board notes that effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office. However, since the present claim for entitlement to restoration of compensation was pending to the Board prior to March 24, 2015, the rules governing formal/informal claims apply. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a), 3.155.

Prior to March 24, 2015, VA recognized formal and informal claims. A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating an intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims both formal and informal for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated. See Brannon v. West, 12 Vet. App. 32, 34-35 (1998). See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384   (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record. Szemraj v. Principi, 357 F.3d 1370, 1373   (Fed. Cir. 2004).

IV. Analysis
      
The Veteran contends he is entitled to restoration of compensation for PTSD from December 17, 1958. The Veteran was discharged from service in June 1945. He submitted a claim for service connection for psychoneurosis in June 1945. A rating decision was issued in July 1945, granting service connection for psychoneurosis, including anxiety, as 50 percent disabling effective June 26, 1945. See July 18, 1945 Rating Decision. A January 1948, rating decision reduced the Veteran's service-connected psychoneurosis, including anxiety, to 30 percent disabling. See January 8, 1948 Rating Decision. 

Next, an October 1954 rating decision reduced the Veteran's service-connected anxiety to 10 percent disabling effective December 29, 1954. See October 29, 1954 Rating Decision. The Veteran did not file a notice of disagreement within one year of the October 1954 rating decision. Therefore, the October 1954 rating decision became final.  Finally, an October 1958 rating decision reduced the Veteran's service-connected psychoneurosis, including anxiety reaction, to a noncompensable rating effective December 17, 1958. See October 17, 1958 Rating Decision. The Veteran did not file a notice of disagreement within one year of the October 1958 rating decision. Therefore, the October 1958 rating decision became final. 

In July 2012, the Veteran filed a claim for service connection for PTSD. See Veteran's Application for Compensation and/or Pension, August 2012. A November 2012 rating decision recharacterized the Veteran's service-connected disability to PTSD, previously rated as psychoneurosis including an anxiety reaction, and increased the rating to 70 percent disabling, effective July 27, 2012, the date of his claim. See November 8, 2012 Rating Decision.

In October 2012 correspondence, the Veteran submitted a claim for an earlier effective date for his service-connected anxiety and psychoneurosis to be restored. A rating decision in October 2013, denied entitlement to restoration of compensation for PTSD from December 17, 1958. See October 15, 2013 Rating Decision. The Veteran submitted a timely notice of disagreement in September 2014. See September 19, 2014 Notice of Disagreement. In a February 2015 statement of the case and June 2016 supplemental statement of the case the RO denied entitlement to restoration of compensation for PTSD from December 17, 1958. This appeal followed. The Board finds that it is undisputed that the Veteran did not file a notice of disagreement within 1 year of the October 1958 rating decision. Therefore, the Board finds that the Veteran's October 2012 claim is a freestanding claim. 

To recap, the RO issued rating decisions in January 1948, October 1954, and October 1958 reducing the Veteran's service-connected psychoneurosis, including anxiety.  These prior rating decisions in January 1948, October 1954, and October 1958 were not timely appealed by the Veteran within 1 year and thus became final. The Board notes that in January 1948 correspondence the Veteran expressed disagreement with the January 8, 1948 rating decision. See January 21, 1948 Correspondence. However, in March 1948 correspondence notification was provided to the Veteran regarding submitting additional evidence, and a January 1951 rating sheet continued and confirmed the January 8, 1948 rating decision. 

There is no basis for a "freestanding" earlier effective date claim from matters addressed in a final rating decision. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). In Rudd, the Court held that where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE). Id.; see also 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 3.105 (a)(2015).

The Board notes the Veteran through his representative has separately raised the issue of CUE as to the January 1948, October 1954, and October 1958 rating decisions. Only a request for revision premised on CUE could result in the assignment of an earlier effective date, as such would be the only vehicle to overcome the AOJ's final rating decisions as to restoration of compensation for PTSD from December 17, 1958. A claim for CUE was referred to the RO, and a rating decision was issued in July 2016. See July 2016 Rating Decision. The Veteran has time to appeal this rating decision, but has not yet done so, and this issue is not before the Board. 

In conclusion, the Board finds there is no legal basis to grant restoration of compensation for PTSD from December 17, 1958, as there is no basis on which an earlier effective date may be assigned. The law is very clear and precludes an earlier effective date in this case as such the Board has no other alternative but to deny the Veteran's appeal as he does not meet the legal criteria for entitlement to restoration of compensation for PTSD from December 17, 1958.   


ORDER

Entitlement to restoration of compensation for posttraumatic stress disorder (PTSD) from December 17, 1958, is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


